DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MICHAEL GHANEM,
                              Appellant,

                                     v.

     U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF10 MASTER
                    PARTICIPATION TRUST,
                            Appellee.

                               No. 4D19-1108

                           [February 20, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502018CA005565XXXXMB.

  Philippe Symonovicz of Law Offices of Philippe Symonovicz, Fort
Lauderdale, for appellant.

   Shaib Y. Rios of Brock & Scott, PLLC, Ft. Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.